Citation Nr: 1521752	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  10-39 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for bilateral knee disorders.

4.  Entitlement to service connection for bilateral shin disorders.   

5.  Entitlement to service connection for a sleep disorder, claimed as due to an undiagnosed illness.  

6.  Entitlement to service connection for migraine headaches, claimed as due to an undiagnosed illness.  

7.  Entitlement to service connection for chronic fatigue, claimed as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from June 1989 to June 1992 and from February 2003 to May 2003.  He served in Southwest Asia from October 1990 to April 1991.  

This matter came before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for the disabilities addressed herein and also denied a compensable rating for seborrheic dermatitis.  In the October 2009 Notice of Disagreement (NOD) the Veteran asserted that his disabilities were related to military service, including his service-connected skin disorder.  However, he did not disagree with the continued assignment of a noncompensable disability rating and, so, that matter is not on appeal.  

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal, a review of which does not reveal anything pertinent to the present appeal, except as otherwise stated herein.  

The Veteran is service-connected for bilateral pes planus with calcaneal spurs, rated 10 percent disabling, and for seborrheic dermatitis, assigned a noncompensable disability rating.  

Following the most recent Supplemental Statement of the Case (SSOC) in November 2010, the Veteran submitted a March 2011 statement from a VA primary care physician who reported that the Veteran had been diagnosed with bilateral patellofemoral syndrome (PFS) and that this disorder was "compounded" by the Veteran's significant leg length discrepancy and service-connected bilateral pes planus.  This evidence is not material or relevant to the other issues on appeal but the Veteran has not waived initial RO consideration of this evidence.  Accordingly, the issue of service connection for bilateral knee disorders must be remanded to provide the RO an opportunity to consider this evidence in the first instance and to obtain a VA medical opinion.

The issue of service connection for bilateral knee disorders is addressed in the REMAND portion of the decision below and is REMANDED.


FINDINGS OF FACT

1.  A hearing loss by VA standards is not currently shown in either ear.  

2.  The Veteran's own history establishes the onset of his current bilateral tinnitus as being years after military service and exposure to military noise.  

3.  A bilateral shin disorder had its onset years after service and is unrelated to any inservice injury or event and it otherwise unrelated to military service.  

4.  Obstructive sleep apnea has been diagnosis and, as such, is not an undiagnosed illness, and it had its onset years after service and is unrelated to any inservice injury or event and it otherwise unrelated to military service.  

5.  Migraine headaches have been diagnosis and, as such, are not an undiagnosed illness, and migraine headaches had their onset years after service and are unrelated to any inservice injury or event and are otherwise unrelated to military service.  

6.  The Veteran's current chronic fatigue, claimed as due to an undiagnosed illness, is medically documented to be a symptom of obstructive sleep apnea.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014). 

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).  

3.  The criteria for service connection for bilateral shin disorders are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 (2014).

4.  The criteria for service connection for a sleep disorder, claimed as due to an undiagnosed illness, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2014).

5.  The criteria for service connection for migraine headaches, claimed as due to an undiagnosed illness, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2014).

6.  The criteria for service connection for chronic fatigue, claimed as due to an undiagnosed illness, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA certain duties as to notification and assistance.  As to the notification duties, by letter in December 2008, prior to the rating decision which is appealed, the RO satisfied VA's duty under the VCAA to notify the Veteran of how to substantiate the claims for service connection for hearing loss, tinnitus, a sleep disorder, chronic fatigue, and migraines.  By letter in July 2009 he was provided such notice as to the claims for service connection for disorders of the shins.  The letters notified him of the information and evidence necessary to substantiate the service connection claims; the information and evidence that VA would seek to provide; the information and evidence that he was expected to provide; and of the way initial disability ratings and effective dates are established.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Duty to Assist

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  The Veteran declined to testify in support of his claims.  All identified and available post-service treatment records have been secured.  The service treatment records (STRs) and VA treatment records are on file or are contained within Virtual VA. 

Also, the Veteran has been afforded VA examinations to assess whether the claimed disorders are related to service.  The VA examination reports are accepted as adequate because they collectively provide evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluation, and a medical opinion.  38 C.F.R. § 3.326.  The adequacy of the examinations and medical opinions obtained have not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  

Principles of Service Connection

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain during service will permit service connection for arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b). 

Certain conditions, such as a sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (a) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) which requires (i) a sufficient combination of manifestations for disease identification, and (ii) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic" and (iii) subsequent manifestations of the same chronic disease, or (b) if chronicity in service in not established, as above, by evidence of continuity of symptomatology which requires that (i) a condition was 'noted' during service, and (ii) evidence of postservice continuity of the same symptomatology, and (iii) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A chronic disease need not be diagnosed during a presumptive period but no presumptions may be invoked on the basis of advancement of the disease when first definitely diagnosed for the purpose of showing its existence to a degree of 10 percent within the presumptive period.  There must be shown, by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c).  

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a 'qualifying chronic disability' that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary. Effective December 18, 2006, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2011 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 71 Fed.Reg. 75669 (2006).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b). 

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition, i.e., when its symptoms are capable of lay observation and it may be diagnosed by its unique and readily identifiable features; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson, 581 F.3d at 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Generally the absence of evidence of contemporaneous complaints or treatment for relevant symptoms and disability does not, by itself, constitute substantive negative evidence to be weighed against a claim.  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded in that record.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) ("When assessing a claim, the Board may not consider the absence of evidence as substantive negative evidence.").  However, the Federal Circuit held that "'evidence of a prolonged period without medical complaint can be considered' in making a service connection determination."  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (in which the Federal Circuit affirmed a Board decision that "the preponderance of the evidence" was against a service connection claim taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008).  Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  

Bilateral Hearing Loss and Bilateral Tinnitus

The STRs show that audiometric testing on enlistment in August 1988, on examination in January 1989, and in May 1992 revealed that the Veteran's threshold levels in decibels (dbs) from 500 through 6,000 Hertz (Hz) were 20 dbs or less, except that on testing in January 1989 in the right ear there was a threshold of 25 dbs at 500 Hz and 30 dbs at 6,000 Hz.  

On period examination in May 1997 audiometric testing revealed the following:  

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right Ear
15
25
20
35
30
35
Left Ear
0
0
0
0
0
10

It was reported that the Veteran had a mild hearing loss in the right ear but that the hearing loss was asymmetric.  

On pre-deployment examination in June 2002 audiometric testing revealed the following:  

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right Ear
60
50
45
45
45
65
Left Ear
25
25
20
20
20
25

An August 2004 profile, after his last period of active duty, shows that the Veteran had a permanent hearing profile of "H2."  

A July 2008 VA record shows that the Veteran underwent a hearing screening for VA employment.  Puretone air conduction testing was done and revealed that hearing was within normal limits for all frequencies and speech reception thresholds were 5 dbs for each ear.  

On VA audiological evaluation in June 2009 puretone thresholds, in decibels, at the noted frequencies were as follows: 

Hertz(Hz)
500
1000
2000
3000
4000
Right Ear
5
5
5
5
5
Left Ear
5
5
5
5
10

Discrimination ability was 96 percent in the each ear.  

On VA audiology examination in June 2009 the Veteran's claim file was reviewed.  It was noted that during Operation Desert Storm he had supported a unit of tanks and trucks.  Occupationally, in police work, he went to a pistol range twice yearly, at which times he wore hearing protection.  Recreationally, he was exposed to nose from lawnmowers and weed eaters.  He complained of intermittent but recurrent bilateral tinnitus, the onset of which had been in the last 2 to 3 years.  

On VA audiological evaluation puretone thresholds, in decibels, at the noted frequencies were as follows: 

Hertz(Hz)
500
1000
2000
3000
4000
6,000
Right Ear
5
5
5
5
5
15
Left Ear
5
5
5
5
10
10

Discrimination ability was 96 percent in the each ear.  Tympanograms were within normal limits in each ear and consistent with normal middle ear function.  The assessment was that hearing was clinically normal, bilaterally.  The diagnoses were that hearing was within normal limits, bilaterally, from 500 to 4,000 Hz, and subjective bilateral tinnitus.  

The examiner opined that the tinnitus was less likely as not caused by or a result of in-service acoustic trauma.  The examiner observed that the Veteran's DD 214 showed he was a motor transport operator.  Service audiograms at enlistment in August 1988 and at separation in 1992 showed normal hearing.  A November 1989 audiogram showed a mild right ear hearing loss at 6,000 Hz and a May 1997 audiogram showed a mild right ear hearing loss from 3,000 to 6,000 Hz.  In February and May 2003 audiograms showed moderate to moderately severe right ear hearing loss.  However, the current VA audiogram showed excellent hearing bilaterally with no hearing thresholds worse than 15 decibels in either ear.  It was the opinion of the examiner that the tinnitus was less likely as not caused by in-service acoustic trauma because the Veteran had excellent, clinically normal hearing sensitivity bilaterally.  Comparing the current VA audiogram results with the August 1988 audiogram results there were no significant threshold shifts, i.e., at least 15 decibels, to support finding that tinnitus was due to miliary service noise exposure.  No current hearing loss was found and there were no significant threshold shifts on comparing the current and 1988 audiograms.  Thus, tinnitus was less likely a symptom associated with loss of hearing.  


VA records show that in June 2010 the Veteran was afforded audiometric testing in conjunction with his VA employment and that it was reported that his hearing was normal for all tested frequencies, bilaterally.  

Analysis

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

In Hensley v. Brown, 5 Vet. App. 155, 159 (1993) the Court stated that: 

[Applicable VA regulations do] not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. . . . Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. 

Id. at 159-60.  

The holding in Hensley was that VA may not use audiometric tests from a claimant's separation examination as a per se legal bar on proving service connection.  In Hensley, inservice audiometric testing yielded elevated thresholds at some frequencies and, so, the Court found that even if audiometric testing at service separation did not met the requirements of 38 C.F.R. § 3.385 (establishing hearing loss by VA standards) the service connection claim could not be denied solely on that basis.  Rather, if there were any current hearing loss (by VA standards) it had to be determined whether shifts in auditory thresholds during service represented the onset of any current hearing loss (even if first diagnosed a number of years after service).  

However, the holding in Hensley, Id., places no limitation on the results of inservice audiometric tests being used by medical examiners to reach an opinion, even a negative opinion, and does not hold that VA must disregard an otherwise adequate medical opinion (even if a postservice examiner found audiometric results etiologically relevant).  See Gruen v. Shinseki, No. 09-3603, slip op. (U.S. Vet. App. May 16, 2011) (nonprecedential unpublished memorandum decision); Slip Copy, 2011 WL 1837395 (Table) (Vet.App.) (noting that the Board had conceded inservice exposure to acoustic trauma and the claimant currently had a hearing loss by VA standards).  More to the point, the 2009 VA examiner's opinion was that the audiometric testing did not reveal any significant shift in auditory thresholds at any relevant frequency in either ear.  Thus, the holding in Hensley, Id., is inapposite.  

The American Medical Association defines 'acoustic trauma' as '[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire.'  American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  An acoustic trauma can cause permanent hearing loss, but does not necessarily do so.  Id."  Reeves v. Shinseki, No. 2011-7085, slip op. at 10, footnote 7 (June 14, 2012 Fed. Cir.) (not selected for publication); 2012 WL 2105624 (C.A. Fed.).  

Even assuming, and conceding, that the Veteran was exposed to acoustic trauma during service, this is not the same as having sustained the type of injury that causes both chronic hearing loss and his claimed tinnitus, and having resulting chronic disability.  In other words, even if he was exposed to acoustic trauma during service, this does not automatically mean there were chronic residuals, including a hearing loss by VA standards or tinnitus, which were caused thereby.  The Veteran and his representative have not pointed to any such statutory or regulatory presumption to this effect, and the Board is aware of none.  Thus, while not disagreeing that the Veteran sustained acoustic trauma under the circumstances which he has related, the Board rejects the supposition that his current tinnitus should be conceded as being due to in-service acoustic trauma because he reported at the June 2009 VA examination that the onset of tinnitus had been within the last 2 to 3 years, which is a time that is several years after separation from his last period of active duty and, thus, years after his last exposure to acoustic trauma.  

As to hearing loss, the Veteran had significantly elevated threshold levels in the right ear on in-service audiometric testing in 1997 and even more so at the pre-deployment examination in 2002.  In 2002, from 500 to 6,000 Hz the threshold levels were, at a minimum, at least 20 dbs higher in the right ear than in the left ear.  On the other hand, the 2009 VA examination revealed threshold levels of 5 dbs in each ear from 500 through 3,000 Hz and of 5 dbs in the right ear and 10 dbs in the left ear at 4,000 Hz.  Even thresholds at 6,000 and 8,000 Hz were not above 15 dbs in either ear and the discrepancy in thresholds was that only 5 dbs greater in the right ear.  Because the 2009 VA examiner reviewed the record, reported the Veteran's history, and related a concise rationale for the opinion expressed at that time, the Board gives greater probative value to the 2009 VA examiner's findings than the Veteran's history of having had a hearing loss since service.  That examiner's opinion is corroborated by the June 2010 report of audiometric testing in 2010.  

Moreover, any contention that the Veteran has had a bilateral hearing loss since military service contrasts with the fact that there is no explanation of why in-service acoustic trauma would have cause the current bilateral tinnitus to have had its onset years after service and after the in-service acoustic trauma while, on the other hand, the Veteran continues to have normal hearing acuity in each ear by VA standards.  Therefore, the Veteran's statements regarding alleged continuity of symptomatology are inconsistent with the absence of a current hearing loss by VA standards, or even a hearing loss which does not meet VA standards due to being solely sensorineural in nature with lessened acuity in frequencies above 4,000 Hz.  

As to the second and third circumstances, delineated in Jandreau, Id., when lay evidence may establish a diagnosis, the Veteran has not reported or stated that he was given a diagnosis during service of any hearing loss or tinnitus, or a diagnosis within one year of service discharge from the last period of active duty in May 2003 of a sensorineural hearing loss (the 2nd circumstance under Jandreau).  To the extent that it may be contended that he had hearing difficulties or tinnitus even during military service, this is simply too vague to suggest, much less establish that he was given a formal diagnosis of tinnitus during service (the 3rd circumstance under Jandreau).  

In this regard, the Board acknowledges that the Veteran was giving hearing profiles during his military service.  Specifically, an August 2004 profile, after his last period of active duty, shows that he had a permanent hearing profile of "H2."  The "H" for "hearing and ear" and ratings from "2" to "4" indicate the existence of physical conditions that could result in progressively more severe restrictions on the assignments that the inductee might be given.  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).  

However, such a profile is not proof of and does not establish the existence of a current hearing loss by VA standards.  Rather, from the record, it is clear that the Veteran was given a hearing profile during service in an effort to conserve and to prevent deterioration of his hearing acuity.  In this regard, such efforts were successful since the recent 2009 VA audiology evaluation, and audiometric testing in 2010 in conjunction with his VA employment, demonstrate that he now has normal hearing acuity bilaterally.  

If the claimed disability is not shown to have been present any time since VA receives a claim for compensation for that disability, the claim must be denied.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the evidence is against a finding that the Veteran has had a hearing loss in either ear at any time since he filed his claim in November 2008, the appeal as to this issue must be denied.  

The Veteran may believe his bilateral tinnitus is related to his active service and may also believe that he now has chronic bilateral hearing loss.  As to this, a layperson may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  See Jandreau, Id.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran being untrained and uneducated in medicine is not competent to address etiology in the present case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In fact, the complexity of diagnosing the nature and etiology of the Veteran's current tinnitus and claimed bilateral hearing loss is shown by the absence of contemporaneous clinical or lay evidence until years after service.  In fact, so complex is it that a medical opinion had to be obtained.  Unfortunately, the medical opinions are negative and do not support the claims.  Rather, it is probative evidence against the claims for service connection for bilateral hearing loss and bilateral tinnitus.  

Also, there may be an implicit asserted that some of the in-service audiometric testing may have been inadequate because they did not all provide audiometric testing at both 6000 and 8000 Hertz in each ear, and were thus perhaps insufficient for the purpose of assessing the existence of noise induced sensorineural hearing loss because such a loss is usually demonstrated by testing at these higher frequencies.  However, the in-service audiometric testing covered the minimum and maximum frequencies, i.e., from 500 to 4,000 Hz, considered for the purpose of determining whether a hearing loss exists for VA purposes under 38 C.F.R. § 3.385.  Moreover, the absence of any testing above 4,000 Hertz in this case is not proof that reporting the results of audiometric testing above that frequency would necessarily have established the existence of a high frequency hearing loss.  Rather, this only allows for speculation of what such testing above 4,000 Hz might have found.  Such speculation does not constitute competent evidence.  

The Board is cognizant that the Veteran complains of and has been diagnosed as having tinnitus.  However, he has not offered anything which would explain why his confirmed in-service noise exposure would cause his current bilateral tinnitus, which he has acknowledged had its onset years after military service and noise exposure therein, when he continues to have normal hearing acuity for VA purposes in each ear.  

With respect to whether tinnitus is a symptom of hearing loss, for the purpose of establishing continuity of symptomatology, in Monzingo v. Shinseki, No. 10-922, slip op. at 9 (U.S. Vet.App. Nov. 21, 2012) it was noted that VA recognized tinnitus and hearing loss were separate and distinct disabilities and that in that case the appellant had not identified any competent evidence of record supporting the assertion that tinnitus is evidence of hearing loss.  See 38 C.F.R. § 4.85 and 38 C.F.R. § 4.87, Diagnostic Code 6260.

If a veteran is service-connected for hearing loss, then in a claim for service connection for tinnitus, VA must "consider a theory of secondary service connection for tinnitus based on the appellant's service[-]connected bilateral hearing loss" because VA is required to consider all theories of entitlement.  Fountain v. McDonald, No. 13-0540, slip op. at 22 (U.S. Vet. App. Feb. 9, 2015) (precedential panel decision) (citing Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub. non. Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir. 2009).  Here, however, the Veteran's is not service-connected for hearing loss in either ear and, by this decision, service connection is not warranted for hearing loss in either ear.  Thus, the question of secondary service connection and secondary aggravation is not presented.  

Thus, the Board finds that the record as a whole and the opinion of the recent VA examiner outweighs, for the reasons explained, the credibility of the Veteran's assertion of putative continuity of symptomatology of hearing loss and tinnitus.  As to this, the Board must consider only independent medical evidence to support the findings rather than provide a medical judgment in the guise of a Board opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991).  Here, there is no other persuasive medical opinion addressing the question of etiology of the Veteran's current bilateral tinnitus and his claimed bilateral hearing loss.  

Accordingly, service connection for bilateral hearing loss and bilateral tinnitus is not warranted.  Since, for these reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Bilateral shin disorders

The STRs are negative for disability of the Veteran's shins.  On a VA examination in August 2009 the Veteran reported having had pain in both lower legs dating back to the 1990s, and the pain was localized to his knees, shins, and feet.  He stated that he had been diagnosed with plantar fasciitis and degenerative joint disease (DJD) of the knees.  Most of the pain in the lower legs was localized over the mid and distal tibias, but he denied muscle pain or weakness.  He attributed the pain to chronic wear and tear.  He denied having any particular injury of the lower legs.  On physical examination he had some tenderness on palpation over the mid and distal tibias but there was no muscle wasting or weakness.  

The pertinent diagnoses included bilateral shin splints.  As to whether pain of the lower legs was attributable to a clinical diagnosis, his bilateral shin splints explained at least some of his complaints of muscle pain, as did his DJD of the knees and plantar fasciitis.  

On VA orthopedic examination in November 2009 for an opinion of whether the Veteran's knee and shin pain was related to his service-connected disability of the feet, the Veteran reported that at about the same time that he developed foot pain in the 1990s, he also developed pain in his shins which had also persisted since then.  He had not had any in-service or postservice injuries.  On examination he had slight pes planus but no ankle pronation or malalignment of the Achilles tendon and no gait alteration.  He had diffuse tenders of the mid-tibia regions but it did not localized to a specific region, as it would if there had been a stress fracture.  X-rays of the knees, and the tibias and fibulas, had been normal.  The pertinent diagnosis was bilateral shin splints.  

The examiner stated that it was less likely than not that the bilateral shin condition were related to active duty or the diagnosed pes planus.  The rationale was that the Veteran had not seen physicians for pain of the shins during service.  The examiner felt that the service-connected foot disorder had not resulted in any sort of gait abnormality or anatomic malalignment on examination which would have predisposed the Veteran to having symptoms of the shins.  The examiner stated that he had no clear explanation as to how or why the pes planus would have facilitated the claimed conditions in light of the fact that there was no gait abnormality and no anatomic abnormality, e.g., ankle pronation, that would put stress on the shins.  

On VA Gulf War examination in July 2010 it was stated, incorrectly, that a November 2009 VA examination had yielded a positive opinion that bilateral shin splints were the result of active duty.  The Veteran reported that his shin splints had begun during active service.  After a physical examination the pertinent diagnosis was bilateral anterior tibialis shin splints.  The bilateral chronic shin splints of the anterior tibialis muscle was a condition that had a clear and specific etiology and diagnosis.  It was less likely as not that the shin splints were related to a specific event during service as there was no chronic condition diagnosed during service or any specific exposure event during service.  

Analysis

Initially, the Board notes that because the Veteran has actually been diagnosed with bilateral shin splints, service connection based on the undiagnosed illness provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not available.  

Despite the Veteran's report of having had bilateral shin pain which began in the 1990s, there is no contemporaneous corroborating evidence of such a history.  When this is coupled with the two negative medical opinions of record, each of which found that the Veteran's current bilateral shin splints are unrelated to service, the Board must give greater probative value to these medical opinions.  The reasons for this are that the opinions are from two different VA physicians who, after reviewing the record, simply found no support for the Veteran's contention that his current bilateral shin splints are related to his military service.  

Thus, the Board concludes that the preponderance of the evidence is against the claim and, so, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Sleep disorder, claimed as due to an undiagnosed illness

The STRs are negative for a sleep disorder.  VA outpatient treatment (VAOPT) records show that in August 2008 a recent pre-employment examination had found that the Veteran reported that he slept well at night with occasional snoring.  

On VA psychiatric examination in July 2009 the Veteran reported that his sleep could be disturbed approximately one to two times monthly when he would awaken in the middle of the night and would be unable to fall back asleep.  However, he stated that "it's no big deal for me."  It was noted that he had indicated having mild insomnia in a questionnaire concerning his foot disability.  It was stated that "the veteran is not having regular sleep problems."  

On another VA examination in August 2009 the Veteran reported that he would doze off easily during the day.  His wife complained of his snoring.  The pertinent diagnoses included symptoms which appeared to be consistent with obstructive sleep apnea (for which he had been scheduled for a sleep study).  

On VA Gulf War examination in July 2010 the claims file was reviewed.  It was reported that an August 2009 examination had related fatigue complaints as being associated with obstructive sleep apnea.  In September 2009 there was a diagnosis of obstructive sleep apnea.  It was noted that he had been fitted with a CPAP machine but had not yet received it.  He was being followed by VA for obstructive sleep apnea.  The Veteran complained of day-time hypersomnolence.  

After a physical examination the pertinent diagnosis was obstructive sleep apnea.  It was reported that obstructive sleep apnea was a disease with a clear and specific etiology and diagnosis.  It was less likely as not that the obstructive sleep apnea, with complaints of fatigue, was related to a specific exposure event during service.  Although the Veteran related a history of onset during his tour in Southwest Asia, which the examiner felt was credible, there was no documentation of such a chronic condition during service.  

In an October 2010 addendum, the July 2010 VA examiner stated that he again reviewed the entire claims files.  After reviewing the evidence it was noted that based on findings in July 2010 the Veteran had complaints of snoring due to day-time hypersomnolence related to fatigue and also in 2010 he had been found to have mild obstructive sleep apnea.  The obstructive sleep apnea was less likely than not related to a specific exposure event while in Southwest Asia and it had a clear and specific etiology, being related to the Veteran's being overweight.  It was noted that the Veteran was obese and that professional literature indicated that obesity contributed to sleep apnea.  

A September 2010 VAOPT record noted that a sleep study earlier that year resulted in a diagnosis of mild obstructive sleep apnea.  

Analysis

The Board concedes that the Veteran served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  Thus, the Veteran is considered to be a Persian Gulf veteran for purposes of this decision. 

However, because the Veteran has actually been diagnosed with obstructive sleep apnea, service connection based on the undiagnosed illness provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not available, particularly since not only has the disorder been diagnosed, but the etiology has been explained as being due to nonservice-connected obesity. 

The Veteran has indicated that he believes his condition had its onset during service.  However, given the nature of the condition, the absence of relevant complaints shortly prior to service discharge, and the overall complexity of the facts of this case, the Board concludes that this Veteran is not competent to opine as to the origin of the condition.  Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) (explicitly rejecting the argument that "the Board must accept  a veteran's evidence at face value, and reject or discount it only on the basis of rebuttal evidence proffered by the agency" and holding that the Board must determine "the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  Nothing in the record shows that the causes of sleep apnea are within the ordinary knowledge a lay person.  The Veteran has not demonstrated any medical knowledge, training or experience that would allow him to recognize such during service or identify its cause.  The similarities between his current symptoms and any which he may haveexperienced in-service may be relevant to an expert considering potential causes of the Veteran's current condition.  However, lay observation of these similarities alone is not competent evidence of causation.  

The Veteran's STRs are negative for signs, symptoms, complaints, history or treatment for any sleep impairment or disorder.  As to the Veteran's statements of his having sleep disturbance shortly after his military service, this is in stark contrast to other history he has related, as shown in the August 2008 VAOPT record, of sleeping well, despite occasional snoring.  Subsequently, sleep apnea was suspected and later confirmed by a sleep study.  In this regard, the July 2010 VA examiner found that the Veteran was credible in expressing his belief that his sleep apnea was of service origin.  Nevertheless, that VA examiner opined in July 2010, and again in an October 2010 addendum, that the Veteran's obstructive sleep apnea was less likely as not related to military service but, rather, was due to his being overweight.  That examiner further observed that this was this opinion was in keeping with profession literature on this subject matter.  

For the reasons stated, the VA medical opinion is given greater probative value than the combined weight of the favorable lay evidence of record.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a sleep disorder, including obstructive sleep apnea, and, so, there is no doubt to be found in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001). 

Migraine headaches, claimed as due to an undiagnosed illness

The STRs show that in January 1990 the Veteran had a possible strep throat and his complaints included headaches.  VAOPT records show that in August 2008 a recent pre-employment examination had found moderately elevated blood pressure of 160/100 and he was given antihypertensive medication.  A review of records revealed that he had had mildly elevated blood pressure readings dating back to 2005, which had not required treatment.  Currently, he denied having headaches. 

On VA examination in August 2009 for the Veteran's headaches it was noted that he had had headaches, off and on, during active duty and had been present, off and on, since service.  Prior to service he had infrequent, and what he called "normal," headaches but these more intense headaches had been present only since military service.  The headaches were associated with significant photophobia and phonophobia and would become so uncomfortable that he had to go to bed for a few hours.  The frequency was one every two months.  The headaches lasted for hours and residuals could persist to the next day.  The diagnostic impression was migraine headaches.  

VA records show that in June 2010 the Veteran was afforded audiometric testing in conjunction with his VA employment and that at that time it was reported that he did not have frequent severe headaches.  

On VA Gulf War examination in July 2010 the claims file was reviewed.  It was reported that in August 2009 there was a diagnosis of migraine headaches.    After a physical examination the pertinent diagnoses was hypertension.  The examiner stated that migraine headaches was a disease with a clear and specific etiology and diagnosis.  It was less likely than not that the migraine headaches were related to a specific exposure event during service in Southwest Asia because there was no specific documentation of exposure to toxins or chemicals despite the fact that the Veteran gave a history of having to wear protective suits due to Scud missile attacks, which the examiner found to be credible.  

Analysis

The history related by the Veteran of having had disability from headaches, intermittently, during active service is simply not corroborated by the VAOPT record of August 2008 when he denied having headaches.  Moreover, the history related at the August 2009 VA examination of having migraine headaches is not consistent with the report of his 2010 VA employment examination when he denied having frequent headaches.  

The Board concedes that the Veteran served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  Thus, the Veteran is considered to be a Persian Gulf veteran for purposes of this decision. 

However, because the Veteran has actually been diagnosed with migraine headaches, service connection based on the undiagnosed illness provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not available.  Moreover, the unrefuted medical opinion of the July 2010 VA examiner was that the migraine headaches were less likely than not related to military service, even though that examiner felt that the Veteran was credible as to his statements of having to wear protective suits during service in Southwest Asia.  

Accordingly, the Board finds that the VA medical opinion has given greater probative value than the combined weight of the favorable lay evidence of record.  Accordingly, the preponderance of the evidence is against the claim for service connection for migraine headaches, claimed as due to an undiagnosed illness, and, thus, there is no doubt to be found in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Chronic fatigue, claimed as due to an undiagnosed illness

The STRs are negative for complaints of chronic fatigue.  On a VA examination in August 2009 the Veteran reported that he had had chronic fatigue since returning from Desert Storm in the early 1990s.  He was rarely tired if he was busy.  He would doze off easily during the day.  His wife complained of his snoring.  On physical examination he did not exhibit any fatigue.  

The examiner stated, as to whether chronic fatigue was attributable to a clinical diagnosis, that there were no clinical or objective indicators for the Veteran's chronic fatigue.  It was felt that this might be potentially related to obstructive sleep apnea.  He did not fit the criteria for chronic fatigue syndrome.  

On VA Gulf War examination in July 2010 the claims file was reviewed.  It was reported that an August 2009 examination had related fatigue complaints as being associated with obstructive sleep apnea.  After a physical examination the examiner stated that it was less likely as not that the obstructive sleep apnea, with complaints of fatigue, was related to a specific exposure event during service.  Although the Veteran related a history of onset during his tour in Southwest Asia, which the examiner felt was credible, there was no documentation of such a chronic condition during service.  

In an October 2010 addendum, the July 2010 VA examiner stated that he again reviewed the entire claims files.  After reviewing the evidence it was noted that based on findings in July 2010 the Veteran had complaints of snoring due to day-time hypersomnolence related to fatigue and also in 2010 he had been found to have mild obstructive sleep apnea.  Thus, the Veteran did not meet the criteria for chronic fatigue syndrome but met the criteria for fatigue due to sleep apnea with day-time hypersomnolence.  

Analysis

Under 38 C.F.R. § 4.88a(a) for VA purposes, the diagnosis of chronic fatigue syndrome requires: (1) new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; and (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, (x) sleep disturbance.  38 C.F.R. § 4.88a (2014).   

The Board concedes that the Veteran served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  Thus, the Veteran is considered to be a Persian Gulf veteran for purposes of this decision.  Here, a formal diagnosis of chronic fatigue syndrome has not been made.  Rather, a VA examiner has indicated that the fatigue which the Veteran now experiences is a symptom of his obstructive sleep apnea.  Indeed, the VA examiner specifically found that the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome.  See 38 C.F.R. § 4.88a(a).  

Thus, not only is there a confirmed diagnosis but the etiology of the fatigue is also explained by the medical evidence of record.  Even though the recent VA examiner found the Veteran to be credible as to his in-service his of wearing protective garments, the medical opinion expressed does not support the claim but, rather, his highly probative evidence against the claim.  There is no supporting medical evidence of record.  Accordingly, the Board finds that the VA medical opinion is given greater probative value than the combined weight of the favorable lay evidence of record.  Thus, the preponderance of the evidence is against the claim for service connection for chronic fatigue, claimed as due to an undiagnosed illness, and, thus, there is no doubt to be found in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss and tinnitus is denied.  

Service connection for bilateral shin disorders is denied.  

Service connection for a sleep disorder, migraine headaches, and chronic fatigue, claimed as due to an undiagnosed illness, is denied.  



REMAND

The STRs are negative for knee disability.  On a VA examination in August 2009 the Veteran reported that he had had chronic fatigue since returning from Desert Storm in the early 1990s.  He was rarely tired if he was busy.  He would doze off easily during the day.  He reported having had pain in both lower legs dating back to the 1990s, and the pain was localized to his knees, shins, and feet.  He stated that he had been diagnosed with plantar fasciitis and degenerative joint disease of the knees.  He denied having any particular injury of the lower legs.  The examiner stated that the Veteran's bilateral shin splints, degenerative joint disease of the knees, and plantar fasciitis explained at least some of his complaints of muscle pain.  

On VA orthopedic examination in November 2009 for an opinion of whether the Veteran's knee pain was related to his service-connected disability of the feet, the Veteran reported that at about the same time that he developed foot pain in the 1990s, he also developed pain in his knees which had also persisted since then.  He had not had any in-service or postservice injuries.  On examination he had slight pes planus but no ankle pronation or malalignment of the Achilles tendon and no gait alteration.  He had diffuse tenders of the mid-tibia regions but it did not localized to a specific region, as it would if there had been a stress fracture.  X-rays of the knees had been normal, as were X-rays of the tibias and fibulas.  The diagnoses included bilateral PFS syndrome. 

The examiner stated that it was less likely than not that the bilateral knee condition was related to active duty or the diagnosed pes planus.  The rationale was that the Veteran had not seen physicians for pain of the knees during service.  The examiner felt that the service-connected foot disorder had not resulted in any sort of gait abnormality or anatomic malalignment on examination which would have predisposed the Veteran to having symptoms of the knees.  The examiner stated that he had no clear explanation as to how or why the pes planus would have facilitated the claimed conditions in light of the fact that there was no gait abnormality and no anatomic abnormality, e.g., ankle pronation, that would put stress on the knees.  It would be expected that over this length of time, after having bilateral pes planus, that if the Veteran were to have a knee condition attributable to the actual foot condition, that the condition would be arthritis, but there was no sign of arthritis on X-ray or examination.  

On VA Gulf War examination in July 2010 the claims file was reviewed.  It was reported that findings in May 2009 included bilateral knee crepitus, and patellofemoral syndrome (PFS).  The July 2010 examiner also stated, incorrectly, that a November 2009 VA examination had yielded a positive opinion that bilateral PFS was the result of active duty.  After a physical examination the pertinent diagnoses included bilateral PFS.  The bilateral PTS was a disease with a clear and specific etiology, and diagnosis.  It was less likely than not that the bilateral PFS was related to active duty.  There were no complaints during service or any chronic conditions found during service.  

A March 2011 VAOPT record noted that the Veteran's symptom of his knees "almost sound similar to Osgood Schlatters" disease but this was usually apparent in younger patients, and usually not in adults.  He was to be measured for reaction knee braces, which it was noted in February 2011 was believed to alleviate pain associated with PFS and chondromalacia.  

Following the most recent (SSOC in November 2010, the Veteran submitted a March 2011 statement from a VA primary care physician stating that he had bilateral PFS which was "compounded" by significant leg length discrepancy and the service-connected bilateral pes planus.  The Veteran has not waived initial RO consideration of this evidence.  Accordingly, the issue of service connection for bilateral knee disorders must be remanded to provide the RO an opportunity to consider this evidence in the first instance and to obtain a VA medical opinion.  

Specifically, in light of the content of the March 2011 VA physician's statement, a medical opinion should be obtained as to whether it is as likely as not that the Veteran's service-connected bilateral pes planus with calcaneal spurs aggravates the claimed bilateral knee disorders, recently classified by the VA physician as bilateral PFS.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to service connection for a bilateral knee disorder.  

Based on his response and after obtaining any appropriate release from the Veteran, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the record.  

If, after making reasonable efforts to obtain named records the records cannot be secured, notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Afford the Veteran a VA examination for the purpose of determining whether he now has bilateral PFS (patellofemoral syndrome) and, if so, whether it is as likely as not that it is aggravated, i.e., sustained a permanent increase in severity, due to the service-connected bilateral pes planus with calcaneal spurs.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation. 

The examiner must provide the rationale for any opinion expressed, preferably with discussion of the prior opinions of record.  

If the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and explain why it is not feasible to provide a medical opinion.

3.  The Veteran must be advised of the importance of reporting to the VA examination and of the possible adverse consequences, to include the denial of his claims, of failing without good cause to report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letters sent to the Veteran advising him of the time, date, and location of the scheduled examinations should be included in the claims folder and should reflect that it was sent to his last known address of record.  If the Veteran fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable. 

4.  Thereafter, readjudicate the claim based upon all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with an SSOC and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


